Exhibit 24(b)(4)(z): Individual Non-Qualified Stretch Annuity Endorsement VI-RA3164(2016) Voya Insurance and Annuity Company [909 Locust Street, Des Moines, Iowa 50309] Individual Non-Qualified Stretch Annuity Endorsement The Contract to which this Individual Non-Qualified Stretch Annuity Endorsement (this “Endorsement”) is attached is hereby modified by the provisions of this Endorsement. The Endorsement provisions shall control if there is a conflict between the Endorsement and the Contract, including any other endorsements or riders issued with the Contract. Any capitalized terms not defined in this Endorsement shall have the meaning given to them in the Contract. This Endorsement is effective as of the Contract Date or the date it is attached to the Contract, whichever is later. This Endorsement amends the Contract in order to meet the qualification requirements for an Individual Non-
